Per Curiam:

This is an appeal from an order of the circuit court denying and dismissing the petition of appellant Jerry Wells for post-conviction relief under the Uniform Post-Conviction Procedure Act, South Carolina Code § 17-601 et seq. (Cum. Supp. 1973).
At the May 1969 term of the Court of General Sessions for Sumter County, Wells was indicted for rape and armed *217robbery. After a jury was impaneled at his trial on November 6, 1969, he, represented by appointed counsel, withdrew his pleas of not guilty and entered pleas of guilty to both charges. He received a thirty-year sentence for the offense of rape and a consecutive fifteen-year sentence for the offense of armed robbery.
Thereafter, Wells filed a petition for post-conviction relief, alleging therein that his guilty pleas were involuntarily entered. His present counsel, Robert W. Brown, was appointed for the purpose of this appeal from the order of the circuit court denying and dismissing said petition.
Mr. Brown has advised this Court that he is convinced that the appeal is without merit and has requested leave to withdraw. He has complied with the requirements of Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), to include the service of his brief upon Wells such that Wells might have an opportunity to file his own exceptions and call to the attention of the Court any matters which he believes counsel may have overlooked. Wells has filed nothing in response thereto.
After a full examination of the entire record, we have concluded that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted, and the appeal is hereby dismissed.